
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 144
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Capuano (for
			 himself and Ms. Granger) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing the value, benefits, and
		  importance of community health centers as health care homes for millions of
		  people in the United States.
	
	
		Whereas community health centers currently form the
			 backbone of the health care safety net of the United States, caring for more
			 than 1 of every 5 low income uninsured people in the United States and
			 providing almost 1 of every 5 Medicaid and State Children’s Health Insurance
			 Program office visits;
		Whereas more than 60,000,000 individuals in the United
			 States are medically disenfranchised, lacking access to primary care services
			 regardless of insurance coverage;
		Whereas health centers effectively remove barriers to care
			 by providing cost-effective, high quality, comprehensive preventive and primary
			 health care, and effective care management for individuals with chronic
			 conditions;
		Whereas, as a result, health centers have compiled a
			 well-documented record of reducing health disparities and improving patient
			 health outcomes, lowering the overall cost of care for their patients by 41
			 percent as compared to overall costs for those who receive care elsewhere,
			 generating $18,000,000,000 in savings each year for the health care
			 system;
		Whereas an expansion of the highly effective health
			 centers program to provide a health care home for all 60,000,000 medically
			 disenfranchised people in the United States would increase the overall savings
			 they generate for the health care system to more than $80,000,000,000 each
			 year;
		Whereas Congress has recognized the value of the care that
			 health centers provide to those enrolled in Medicaid, Medicare, and the
			 Children’s Health Insurance Program (CHIP) by making their services a
			 guaranteed benefit and by establishing a mechanism to appropriately reimburse
			 them for the quality care they provide;
		Whereas private insurance often does not appropriately
			 reimburse health centers for the full spectrum of care they provide, forcing
			 health centers to divert other funds intended to support care for those in need
			 to instead subsidize under-payments for their privately insured patients; and
		Whereas millions of people in the United States are in
			 need of a health care home like that provided by health centers, and health
			 centers are a proven model of health care delivery that assures high-quality,
			 cost-effective health care in every State of the Union: Now, therefore, be
			 it
		
	
		That—
			(1)Congress—
				(A)recognizes that the current payment
			 mechanisms for Federally-Qualified Health Centers in Medicaid, the Children’s
			 Health Insurance Program (CHIP), and Medicare are essential to assuring access
			 to quality, affordable, primary and preventive care services for their
			 beneficiaries; and
				(B)recognizes that any expansion of private
			 insurance must include mechanisms to ensure the full participation of, and
			 appropriate reimbursement to, Federally-Qualified Health Centers in order to
			 ensure adequate access to care for those who are medically underserved and
			 disenfranchised; and
				(2)it is the sense of Congress that—
				(A)everyone should have the choice of a
			 community health center as their health care home and every health center
			 should be appropriately reimbursed for the high value preventive and primary
			 health care it provides; and
				(B)health care reform
			 should include measures to expand community health centers in order to reach
			 more of those who need a health care home.
				
